Order affirmed, with ten dollars costs and disbursements. All concur. (The order denies defendant’s motion to dismiss the second cause of action in the complaints in four actions to recover penalties provided by statute for defendant’s refusal to serve plaintiffs in defendant’s dining room because they were negroes, and to recover damages suffered by plaintiffs because of the humiliation imposed by such refusal.) Present ■— Crosby, P. J., Cunningham, Taylor, Dowling and Harris, JJ. [178 Misc. 363.]